Citation Nr: 0013657	
Decision Date: 05/23/00    Archive Date: 05/30/00

DOCKET NO.  94-33 654A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran had active service from August 1980 to July 1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1994 rating decision in 
which the RO denied service connection for an acquired 
psychiatric disorder.  This case was remanded by the Board 
for further development in March 1998.  It is before the 
Board for appellate consideration at this time.  


FINDING OF FACT

The veteran's claim for service connection for an acquired 
psychiatric disorder is not plausible.  


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim for 
service connection for an acquired psychiatric disorder.  
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

On the veteran's March 1980 examination prior to service 
enlistment, she was evaluated as psychiatrically normal.  
Review of the service medical records reveals no complaints, 
findings, or diagnosis of any acquired psychiatric disorder.  
On the veteran's June 1981 examination prior to service 
separation, she was evaluated as psychiatrically normal.  

The veteran was hospitalized at a private facility in 
September and October 1986 for treatment of paranoid 
schizophrenia.  It was reported that the veteran had been 
under treatment for paranoid schizophrenia for several 
months.  She had been intolerant of medications and had been 
unwilling or unable to take medication in therapeutic 
dosages.  Her complaints included sleeping difficulties, 
increased appetite, decreased energy, frequent crying spells 
and suicidal ideation.  

In April 1990, the veteran was again hospitalized at a 
private facility for complaints that included paranoid 
ideation, depression, physical aggression, and suicidal 
ideation.  The diagnosis on admission was paranoid 
schizophrenia.  Following psychological testing at this 
facility, the diagnostic impression was major depression with 
psychotic features and personality disorder, not otherwise 
specified.  At the time of discharge from the hospital, the 
diagnosis was schizoaffective disorder.  

Private clinical records reflect outpatient treatment during 
1991 for psychiatric symptomatology.  In April 1991, the 
treating physician doubted that the veteran had 
schizophrenia.  He believed that she might well have major 
depression with psychotic features and an underlying mixed 
personality disorder with histrionic traits.  In July 1991, 
the diagnosis was amended to schizoaffective disorder.  

During a brief hospitalization at a private facility after a 
violent outburst in July 1991, the provisional diagnosis on 
Axis I was atypical psychosis, not otherwise specified.  The 
diagnosis on Axis II was mixed personality disorder.  At the 
time of discharge, the diagnosis on Axis I was no mental 
disorder.  The diagnosis on Axis II was mixed personality 
disorder.  

The veteran was hospitalized at a private facility in March 
and April 1993 with a four-month history of increasing 
paranoia, somatic delusions, visual hallucinations, and 
weight loss.  A history of four prior psychiatric 
hospitalizations was reported.  It was said that her first 
psychotic break was at the age of 25 (the veteran was born in 
August 1960).  At the time of discharge from the hospital, 
the diagnosis on Axis I was paranoid schizophrenia.  The 
diagnosis on Axis II was borderline personality disorder.  
During a hospitalization at this facility in September 1993, 
the veteran said that she had had her first "break" seven 
years earlier.  It was said that she displayed no symptoms of 
psychosis during the hospitalization.  At the time of 
discharge, the diagnoses on Axis I were adjustment disorder 
with decreased mood and schizophrenia, paranoid type by 
history.  A borderline personality disorder was diagnosed on 
Axis II.  

In a letter dated in August 1994, J. Pritchett, M.D., 
indicated that the veteran was under treatment for a 
psychotic disorder, not otherwise specified, involving 
symptoms of auditory hallucinations, paranoia, and ideas of 
reference with some affective symptoms.  The doctor said that 
the veteran did not seek treatment until 1985, but she gave a 
history of periods of paranoia and ideas of reference 
stemming from "stress with a sergeant" during her time in 
the service.  The doctor further said that these stressful 
experiences might have been precursors of her later, more 
severe psychotic disorder.  

On VA psychiatric examination in September 1997, the veteran 
gave a history of multiple psychiatric hospitalizations for 
psychiatric symptomatology beginning in 1983.  After clinical 
examination the diagnosis on Axis I was paranoid 
schizophrenia.  Borderline personality traits versus 
personality disorder was diagnosed on Axis II.  

After a VA psychiatric examination in December 1998, the 
diagnosis on Axis I was schizophrenia, continuous, with 
prominent negative symptoms of a paranoid type (provisional).  
There was no diagnosis on Axis II.  On Axis III, the 
diagnoses were paranoid personality disorder (provisional) 
and mixed personality disorder (paranoid, borderline).  The 
examining physician said that he was not sure whether the 
veteran was exaggerating her symptoms or not, but that if her 
symptoms were as she described, then she certainly met the 
criteria for chronic schizophrenia.  The doctor noted that 
anyone with schizophrenia could not have functioned as well 
as the veteran did until eight or nine years earlier.  It was 
noted that she moved from place to place without too much 
apparent difficulty and also held a succession of jobs.  It 
was also noted that she maintained apartments, took care of 
her children for periods of time, and managed courtship and 
actual marriage three times.  The doctor believed that this 
was unlikely for someone with schizophrenia.  

In an October 1999 addendum to the December 1998 examination, 
the physician essentially repeated the above opinion.  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by peacetime 
service.  38 U.S.C.A. § 1131 (West 1991 & Supp. 1999).  
Service connection for a psychosis may be granted if it 
manifested to a compensable degree within one year following 
discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 
(1999).  Service connection may be granted for disability 
diagnosed after service when all the evidence indicates that 
the disability had its onset during service.  38 C.F.R. 
§ 3.303(d) (1999).  

The threshold question to be answered in regard to the 
veteran's claim for entitlement to service connection for a 
psychiatric disorder is whether she has presented a well-
grounded claim, i.e., a claim that is plausible.  If she has 
not, the claim must fail and there is no further duty to 
assist the veteran in the development of the claim.  38 
U.S.C.A. § 5107; Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
In this case, the evidence of record is not sufficient to 
render the claim for service connection for service 
connection for an acquired psychiatric disorder well-
grounded.

According to a decision of the United States Court of Appeals 
for Veterans Claims (Court), a well-grounded claim requires 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498, 506 (1998).  

There is considerable post service evidence that the veteran 
currently suffers from a psychosis.  Thus, the first 
criterion for a well-grounded claim under the Court's holding 
in Caluza has been met.  The veteran has claimed that she 
began to experience psychiatric symptomatology during service 
and the Board is of the opinion that she is competent to so 
state.  Thus the second criterion for a well-grounded claim 
under the Court's holding in Caluza has also been met.  
However, the third criterion for a well-grounded claim under 
the Court's holding in Caluza has not been met, because there 
is no competent medical evidence establishing a connection 
between the veteran's reported psychiatric symptoms during 
service and her currently diagnosed psychosis.  There is no 
clinical evidence of any acquired psychiatric disorder until 
1985, about four years subsequent to discharge from service, 
and there is no medical opinion relating her current 
psychiatric disability to service.  

The Board has noted the August 1994 statement from Dr. 
Pritchett, in which he noted that the veteran had reported 
paranoia and ideas of reference relating to stressful 
experiences with a sergeant during service, and that these 
stressful experiences may have been a precursor to her later 
psychotic disorder.  The Board notes that the opinion of Dr. 
Pritchett is based exclusively on history provided by the 
veteran.  Such a lay history, although recorded by a 
physician, is not competent medical evidence regarding the 
etiology of the veteran's psychiatric disorder.  LeShore v. 
Brown, 8 Vet. App. 406 (1995).  Moreover, Dr. Pritchett's 
statement that service experiences "may have" been a 
precursor to the veteran's later psychosis is speculative in 
nature and not sufficient to constitute competent evidence of 
a nexus between the veteran's current psychiatric 
symptomatology and service.  Tirpak v. Derwinski, 2 Vet. App. 
609 (1992).  

Without competent medical evidence of a nexus between the 
veteran's current psychiatric disorder and service, the 
veteran's claim for service connection for an acquired 
psychiatric disorder is not well grounded and must be denied.  


ORDER

Service connection for an acquired psychiatric disorder is 
denied.  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

 

